Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-1 40-1
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            1 of 4 1PageID
                                                                     of 4 PageID
                                                                            11 269




          EXHIBIT A
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-1 40-1
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            2 of 4 2PageID
                                                                     of 4 PageID
                                                                            12 270



     Bahar AKDENGZ
     Subject:                            FW: PLAN-SETTLEMENT OFFER
     From: MATT SARAC <mattsarac@gmail.com>
     Date: 16 June 2016 00:55:57 GMT+3
     To: øsmail Yavaúca <ismail.yavasca@yavascalar.com.tr>
     Subject: PLAN-SETTLEMENT OFFER

     Hello Uncle Ismail,
     I have thought over thoroughly. To me, the last solution is as follows. If you also agree, we can start off at a
     point and let us close and settle these claims. By the way time goes. I am cutting it short and write down my
     plan below. According to the plan the turnover premium invoice will remain unchanged.
     1. If you agree I will send 1 million dollars to you. Of that money, 300 thousand will be deposited to your
          account by the start of next month (prior to the religious holiday), 400 thousand by the new year and
          remaining 300 thousand by 30 March 2017.
     In addition, an outstanding balance of 500 thousand dollars will remain. I will look into my finances until the
     new year; I have my own investments, there will be business activities and orders received; so I will transfer
     money to you as I collect from customers. But, you should not expect to receive the money soon; I have trusted
     in you and signed leases and other stuff of 400- 500 thousand dollars and you also trusted in me and sent goods
     of millions of dollars; so we can continue based on trust; you can leave it to me. Any way I am not fond of debt;
     I hope I have more money some day and settle the debt in a lump sum. But, as I said, I have no recipe (exact
     future plan) as of today; land etc deal cost me around 600 thousand dollars; first I will clear them; I mean I must
     feel relaxed and comfortable in our deal between us so that I can clear all other stuff.
     2.   The partners will sign previous papers for the shutdown of 4t USA and YAF companies.
     3.   Yavex brand name will be assigned to Yavascalar A.S.
     4. Machinery will either be sent to Turkey or sold here. (I will notify you of the sales price; if you do not
          accept it then I will send offers to Turkey).
     It is almost impossible for me to ship the goods to Turkey. Let us sell them off here. We are totally unable to
     export them to another country.
     Finally, I must add the following. I have expressed 1 million dollars based on the plan I described above but
     there is also the following. I write the figures etc with some margin and in approximation so that they are not
     undervalued, I mean I mention about realistic things. It is highly likely for me to send the money well before
     that schedule. Such things discomfort me and the payment plans are often satisfied before their due dates.
     You and I both are willing to settle the outstanding debt as soon as possible. Let us not change the offer above
     and settle in the same way between us. There may be more details to mention but [for the sake of expediency] I
     wrote these figures directly.
     If you agree with this settlement plan, I will prepare and send papers tomorrow so that they are signed on Friday
     or Monday and that the time can start to run.
     This is the best offer I can give; this is my best. God is willing, I hope you will also accept it.
     You can send a short message tomorrow or Friday at the latest whether or not you agree with it so that I can put
     it in paper.
     If you do not reply by 17:00 on Friday (Turkish time) or by 10:00 (US time), I will think that you did not accept
     my offer and, naturally, it will then become invalid. I don’t think I can send another offer, as I have none left; if
     that’s the case, the uncertainty will begin.
     This is the case and it is up to you.
     Greetings
     Best regards
     Mustafa
     Türkçe'den øngilizce'ye bu tercümenin tarafÕmdan yapÕldÕ÷ÕQÕ
     onaylarÕm. / Translated from Turkish to English by the
     undersigned sworn translator.
     Sworn Translator Ali KAHRAMAN
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-1 40-1
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            3 of 4 3PageID
                                                                     of 4 PageID
                                                                            13 271

Bahar AKDENIZ

Konu:                           FW: PLAN-UZLASMA TEKLIFI



Kimden: MATT SARAC <mattsarac@gmail.com>
Tarih: 16 Haziran 2016 00:55:57 GMT+3
Kime: İsmail Yavaşca <ismail.yavasca@yavascalar.com.tr>
Konu: PLAN-UZLASMA TEKLIFI

        Ismail Amca Selamlar,
        Iyice dusundum tasindim. Bu isin oluru bence su sekildedir. Siz de tamam derseniz bir
        yerinde baslayalim ve bu hesaplar kapansin. Zaman geciyor sonucta. Lafi uzatmadan
        yaziyorum altta planimi. Size gonderdigim ciro primi faturasi ayni kalmak su sekildedir plan;

        1. Ben size 1 milyon dolar gondereyim. Bu paranin 300 bini ay basina kadar (bayramdan
        once) 400 bini yilbasina kadar, kalan 300 bin dolari da 30 Mart 2017 ye kadar hesabiniza
        gecmis olsun.
          Bunun disinda size 500 bin dolar da acik hesap olarak kalsin. Ben yilbasina kadar duruma
        bakacagim, kendi yatirimlarim var, gelen giden olacak isler alinan siparisler var, ona gore
        size elime gectikce gonderirim. Ama bunu kisa zamanda hemen alalim diye beklemeyin, ben
        nasil size guvendim burda imzalar attim 400 500 bin dolar kiralara vs baska yere, siz de nasil
        bana guvenip milyon dolarlar mallar gonderdiniz, yine ayni guvene dayali olarak bu kismi
        bana birakin. Ben zaten borc meraklisi degilim, bir gun gelir elime bakarsin toplu para gecer
        , ufak para gecer vs. bir sekilde ben bunu eritirim. Ama dedigim gibi bugun buna yazacak
        recetem yok arsa vs islerinin bana maliyeti 600 bin dolari buluyor, onlari temizleyecegim vs.
        yani once benim bir sizinle bu isi kafamda rahatlatmam lazim ki obur taraflari da
        temizleyecek vaktim ve nesem olsun.

        2. 4t USA ve YAF sirketlerinin kapanisi icin ortaklar onceki kagitlari imzalayacak

        3. Yavex markasi Yavascalar AS 'ye devredilecek.

        4. Makinalar ya Turkiye'ye gonderilecek ya da burada satilacak. (Bedellerini ben size
        bildiririm begenmezseniz teklifleri TR 'ye gondeririz.)

        Mallari Turkiye'ye gonderme sansim yok gibi birsey. Burada satilip bitsin.Bizim ihracat
        yapma sansimiz bu mallar icin sifir.

        Son olarak sunu da ekliyeyim. Ben bir milyon dolari yukardaki plana gore yazdim
        ancak soyle bir durum da var. Ben boyle seyleri biraz marjli yazarim ki sonradan cok fark
        cikmasin diye yani becerebilelim diye. Ben buyuk ihtimalle o programdan once gonderirim
        paralari. Beni rahatsiz eder boyle seyler ve o odeme duzeni kisalir gider.

         Ben de, siz de birlikte bu isi kapatmak istiyoruz. Yukardaki teklifi degistirmeden direkt
        olarak yazalim o sekilde helalleselim. Daha yazabilecegim cok detaylar oluyor ama simdi lafi
        uzatmadan direkt rakamlari da duz olarak yazdim.

         Bu sekilde kapatalim tamam derseniz yarin yazilari hazirlayayim gondereyim, Cuma veya
        Pazartesi imzalansin bitsin saat islemeye baslasin.

         Benim verebilecegim en iyi teklif bu, elimden gelenin en iyisi bu. Insallah size de uyar .


                                                       1
Case 2:19-cv-00864-SPC-MRM
      Case 2:19-cv-00864 Document
                            Document
                                  1-1 40-1
                                       Filed 12/05/19
                                             Filed 03/13/20
                                                       Page Page
                                                            4 of 4 4PageID
                                                                     of 4 PageID
                                                                            14 272
      Bana mumkunse yarin, olmadi en gec Cuma'ya tamam veya degil seklinde kisa bir mesaj
     atarsaniz uygulamaya alayim yaziya dokup gondereyim.
      Cuma gunu Turkiye saati ile aksam 5 e kadar yani Amerika saati ile sabah 10'a kadar ses
     cikmazsa o zaman kabul etmediginizi sayacagim dogal olarak bu teklifim de gecersiz olacak.
     Zaten baska teklifim de olmayacak saniyorum, elimde edecek teklif kalmiyor belirsizlik
     basliyor.

     Durum bu sekilde, karar sizin.

      Selamlar
      Saygilarimla,
      Mustafa




                                                 2
